        Case 2:01-cv-06049-MSG Document 215 Filed 01/21/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_________________________________________
                                                      :
ROBERT WHARTON,                                       :
                                                      :       CIVIL ACTION
                      Petitioner,                     :
                                                      :
               v.                                     :       No. 01-6049
                                                      :
JAMIE SORBER, et al.,                                 :       CAPITAL CASE
                                                      :
                  Respondents.                        :
_________________________________________


            PETITIONER’S MOTION FOR EXTENSION OF TIME TO SUBMIT
                       SUPPLEMENTAL EXPERT REPORT


       1.      On November 17, 2020, this Court scheduled an evidentiary hearing to determine

whether counsel was ineffective for failing to present evidence of Petitioner’s positive prison

adjustment at his capital sentencing. The Court has provided dates for testimony on February 18

& 25 and March 8 & 16, 2021. ECF No. 212.

       2.      In that Order, this Court also directed the parties to serve any exhibits no later

than January 11, 2021 and file any Motions In Limine no later than January 18, 2021. Id.

       3.      On June 5, 2020, Petitioner provided counsel for the District Attorney’s Office

(DAO) and the Office of the Attorney General (OAG) a report by Dr. Neil Blumberg, M.D. This

report was identified as a preliminary report because Dr. Blumberg had not interviewed Mr.

Wharton given the lockdown of state prison facilities due to the COVID-19 pandemic.

Petitioner intends to call Dr. Blumberg as a witness at the upcoming evidentiary hearing on

February 25, 2021.
         Case 2:01-cv-06049-MSG Document 215 Filed 01/21/21 Page 2 of 4




       4.      On January 11, 2021, undersigned counsel contacted counsel for the DAO and

counsel for the OAG and advised them that Dr. Blumberg was scheduled to interview Mr.

Wharton on February 1 and 5, 2021 and any supplemental report would be provided immediately

thereafter. Undersigned counsel inquired whether counsel would object to this one exhibit being

provided beyond this Court’s exhibit deadline. Undersigned counsel received no response from

counsel for the OAG and counsel for the DAO.

       5.      On January 18, 2021, counsel for the OAG filed their pre-hearing motions

pursuant to this Court’s November 17th order. In that Motion, counsel for the OAG asks this

Court to strike any testimony from Dr. Blumberg regarding any evaluation of Mr. Wharton

conducted later than January 11 because the report will not be provided in sufficient time for the

OAG to prepare a cross-examination of Dr. Blumberg on February 25, 2021. ECF No. 213.

       6.      Undersigned counsel appreciates the necessity of having a date certain for

exchange of exhibits so that each side has an opportunity to adequately prepare for cross-

examination. However, Dr. Blumberg’s initial report, which was provided to counsel on June 5,

2020, is detailed and contains the basis for his opinions that Petitioner does not meet the criteria

for anti-social personality disorder and that he had positive prison adjustment at the time of his

re-sentencing in 1992.

       7.      Petitioner respectfully requests that this Court extend the deadline for submission

of exhibits and allow Petitioner to submit any supplemental report from Dr. Blumberg

immediately after his evaluation of Mr. Wharton during the first week of February, 2021. If the

OAG had informed counsel of its objection at the time of counsel’s inquiry on January 11,

counsel would have moved for this extension of time earlier. It is not anticipated that Dr.

Blumberg will provide any new opinions based on his upcoming evaluation. Given this fact and

                                                  2
         Case 2:01-cv-06049-MSG Document 215 Filed 01/21/21 Page 3 of 4




that counsel for the OAG will have almost three weeks to review this supplemental report prior

to Dr. Blumberg’s testimony, Petitioner requests that this Court grant Petitioner’s request for

extension of time to submit a supplemental expert report.

                                              Respectfully submitted,


                                              /s/ Elizabeth McHugh
                                              ELIZABETH MCHUGH
                                              Pa. Bar No. 70130
                                              CLAUDIA VAN WYK
                                              Pa. Bar No. 95130
                                              Federal Community Defender Office
                                              Eastern District of Pennsylvania
                                              Capital Habeas Unit
                                              The Curtis Center – Suite 545 West
                                              601 Walnut Street
                                              Philadelphia, PA 19106
                                              (215) 928–0520

                                              Counsel for Petitioner


Dated:         January 21, 2021
               Philadelphia, Pennsylvania




                                                 3
       Case 2:01-cv-06049-MSG Document 215 Filed 01/21/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

      I certify that I caused a copy of the foregoing to be filed and served upon the following

person by ECF:


                                    MAX C. KAUFMAN
                             Supervisor Federal Litigation Unit
                                    PAUL M. GEORGE
                             Assistant Supervisor, Law Division
                                 District Attorney’s Office
                                  Three South Penn Square
                               Philadelphia, PA 19107-2499

                                    JAMES P. BARKER
                              Chief Deputy Attorney General
                                     CARI L. MAHLER
                               Office of the Attorney General
                                   Criminal Law Division
                             Appeals and Legal Services Section
                               16th Floor, Strawberry Square
                                   Harrisburg, PA 17120




                                                    /s/ Claudia Van Wyk
                                                    Claudia Van Wyk



Dated: January21, 2021
